Citation Nr: 1807722	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  12-04 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for basil cell carcinoma, to include as the result of exposure to herbicides.

2.  Entitlement to service connection for testicular cancer, to include as the result of exposure to herbicides, and also to include as secondary to service-connected prostate cancer or the treatment thereof.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 until May 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board remanded this claim in July 2014 and April 2017 for further development.  The claim has since returned for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case for the issue on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  It imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

In the April 2017 remand, the Board provided instructions to the VA examiner and asked him or her determine the nature and etiology of the Veteran's basal cell carcinoma and testicular cancer.  The VA examiner was asked to include an opinion on whether it is as likely as not (50 percent or more probability) that the Veteran's respective disabilities are related to service, including as a result of exposure to herbicides, as well as whether it is at least likely as not (50 percent or greater probability) that the Veteran's respective disabilities were caused/aggravated (permanently worsened beyond normal progression) by any service-connected disabilities, specifically his service-connected prostate cancer or the treatment thereof in the case of the testicular cancer claim.

With respect to the claim for basal cell carcinoma, the Veteran was afforded a VA examination in July 2017.  The VA examiner opined that basal cell carcinoma is at least as likely as not related to testicular cancer radiation therapy and sun exposure, but less likely than not related to a service connected condition or Agent Orange exposure.  The examiner explained that basal cell carcinoma is not considered a presumptive condition  related to Agent Orange exposure, and exposure to sun and/or radiation treatment for testicular cancer are risk factors that likely caused the disease.  The Board acknowledges that basal cell carcinoma is not a disease on the list of diseases that warrant a presumption of herbicide exposure.  38 C.F.R. 
§ 3.309(e).  However, the examiner did not address whether the Veteran's claim for basal cell carcinoma was directly related to his military service beyond the herbicide exposure presumption.  The examiner specifically mentions sun exposure as a risk factor, but does not provide an opinion as to whether the Veteran's basal cell carcinoma was at least as likely as not caused by sun exposure during military service.

With respect to the claim for testicular cancer, the Veteran was afforded a VA examination in July 2017.  The VA examiner opined that the Veteran's testicular cancer is less likely as not secondary to his service connected prostate cancer because the testicular cancer has been in remission since 1978, many years prior to the diagnosis of prostate cancer.  The examiner also opined that the Veteran's testicular cancer is less likely as not related to herbicide exposure because testicular cancer is not recognized as a presumptive condition related to herbicide exposure.  The examiner further states that the Veteran no longer has a current diagnosis of testicular cancer because it has been in remission since 1978.  As stated above, the Board acknowledges that testicular cancer is not a disease on the list of diseases that warrant a presumption of herbicide exposure.  38 C.F.R. § 3.309(e).  However, the examiner did not address whether the Veteran's claim for testicular cancer was directly related to his military service beyond the herbicide exposure presumption.

As such, the Board finds the AOJ did not substantially comply with the July 2017 remand instructions.  Stegall v. West, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1.  Ensure all outstanding VA records are associated with the claims file.

2.  Return the claims file to the VA examiner that conducted the July 2017 basal cell carcinoma and testicular cancer examinations and request an addendum opinion.  If this VA examiner is not available, forward the claims file to another examiner with the appropriate clinical expertise.  If the examiner determines that an additional in-person examination would be beneficial, one is to be arranged.

The entire claims file, including this REMAND, must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.

After a complete review of the record, the examiner is asked to: 

A.  Determine the nature and etiology of the Veteran's basil cell carcinoma.  The examiner must include an opinion on whether it is as likely as not (50 percent or more probability) that the Veteran's disability is related to service, including as a result of exposure to herbicides and exposure to the sun.  

B.  Determine the nature and etiology of the Veteran's testicular cancer.  The examiner must include an opinion on whether it is as likely as not (50 percent or more probability) that the Veteran's disability is related to service, including as a result of exposure to herbicides.  

All testing deemed necessary by the examiner must be performed and the results reported in detail.  

A complete rationale is required to support the opinions.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s)

3.  Then, readjudicate the service connection claims for basil cell carcinoma and testicular cancer.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




